Case 17-00462        Doc 73     Filed 02/11/19     Entered 02/11/19 16:55:42          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 00462
         Norman Marshall Stepheny

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/07/2017.

         2) The plan was confirmed on 09/28/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 10/25/2018.

         6) Number of months from filing to last payment: 21.

         7) Number of months case was pending: 25.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-00462             Doc 73         Filed 02/11/19      Entered 02/11/19 16:55:42                Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                      $8,244.89
           Less amount refunded to debtor                                    $0.00

 NET RECEIPTS:                                                                                              $8,244.89


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $3,857.85
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $352.70
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $4,210.55

 Attorney fees paid and disclosed by debtor:                           $230.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 Advance Til Payday                        Unsecured         800.00           NA              NA            0.00       0.00
 Alpat Company Inc                         Unsecured         586.00           NA              NA            0.00       0.00
 American InfoSource LP as agent for       Unsecured         200.00        510.83          510.83           0.00       0.00
 American InfoSource LP as agent for Direc Unsecured         510.83        360.00          360.00           0.00       0.00
 Atlantic Municipal Corporation            Secured       26,023.19     25,365.11        25,365.11           0.00       0.00
 Atlantic Municipal Corporation            Secured        7,266.78       7,266.78        7,266.78      4,034.34        0.00
 Bank of America                           Unsecured      1,000.00            NA              NA            0.00       0.00
 Baric Lawndale LLC                        Unsecured      2,004.00            NA              NA            0.00       0.00
 Buckeye Check Cashing of Illinois         Unsecured      2,096.00            NA              NA            0.00       0.00
 Cbe Group                                 Unsecured         312.00           NA              NA            0.00       0.00
 Cbe Group                                 Unsecured         312.00           NA              NA            0.00       0.00
 CCI Contract Callers, Inc                 Unsecured         102.00           NA              NA            0.00       0.00
 Cda/pontiac                               Unsecured         418.00           NA              NA            0.00       0.00
 Cerastes LLC                              Unsecured           0.00        648.70          648.70           0.00       0.00
 City of Chicago Department of Revenue     Unsecured      5,000.00       5,317.40        5,317.40           0.00       0.00
 Commonwealth Edison Company               Unsecured         102.00        578.02          578.02           0.00       0.00
 ERC/Enhanced Recovery Corp                Unsecured         748.00           NA              NA            0.00       0.00
 Gateway Financial                         Unsecured      9,000.00     32,379.86        32,379.86           0.00       0.00
 Illinois Department Of Healthcare And Fam Priority            0.00           NA              NA            0.00       0.00
 Internal Revenue Service                  Unsecured           0.00          0.00            0.00           0.00       0.00
 Internal Revenue Service                  Priority          116.37          0.00            0.00           0.00       0.00
 Jeffery M Thean                           Unsecured           0.00           NA              NA            0.00       0.00
 JP Morgan Chase                           Unsecured      1,116.00            NA              NA            0.00       0.00
 People's Gas                              Unsecured         429.00           NA              NA            0.00       0.00
 PLS                                       Unsecured         683.00           NA              NA            0.00       0.00
 Rosemary Barnett                          Unsecured           0.00           NA              NA            0.00       0.00
 Sprint                                    Unsecured         300.00           NA              NA            0.00       0.00
 Storage Mart                              Unsecured           0.00           NA              NA            0.00       0.00
 United States Dept Of Education           Unsecured     55,000.00     44,575.50        44,575.50           0.00       0.00
 Village of Lansing                        Unsecured         148.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-00462        Doc 73      Filed 02/11/19     Entered 02/11/19 16:55:42             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $25,365.11              $0.00              $0.00
       Mortgage Arrearage                                 $7,266.78          $4,034.34              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                          $32,631.89          $4,034.34              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $84,370.31               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,210.55
         Disbursements to Creditors                             $4,034.34

 TOTAL DISBURSEMENTS :                                                                       $8,244.89


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
